Citation Nr: 0024764	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
heart disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran and his representative



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  

The veteran was a prisoner-of-war of the German Government 
from July 25, 1943 to May 2, 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The veteran testified at hearing before a Hearing Officer at 
the RO in September 1999.  



FINDING OF FACT

New evidence has been presented since the April 1995 decision 
of the RO which bears directly and substantially on the 
veteran's claim of service connection for a heart disability 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the April 
1995 decision to reopen the claim of service connection for 
service connection for a heart disability.  38 U.S.C.A. §§ 
5108, 7105, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from June 1942 to October 1945 
and was a POW of the German Government from July 25, 1943 to 
May 2, 1945.  

Following his discharge from service, the veteran filed a 
claim of service connection for a heart disorder in November 
1982.  In an April 1983 rating decision, the RO denied the 
veteran's claim on the basis that no medical evidence was 
submitted to show that the veteran's heart condition that was 
related to service.  

The veteran submitted a timely notice of disagreement (NOD) 
and submitted additional evidence in support of his claim 
showing that he had suffered from coronary artery disease and 
undergone a triple coronary artery bypass graft in September 
1981.  The veteran's medical history included that of 
hypertension, angina and a myocardial infarction in December 
1980.  

The RO in another rating decision of September 1985 
determined that new evidence had not been submitted to show 
that the veteran's heart disorder was related to service.  
Thereafter, the RO issued a Statement of the Case (SOC) in 
October 1985.  The veteran did not thereafter submit a timely 
substantive appeal with regard to the issue of service 
connection for a heart disability.  

The veteran again attempted to reopen his claim of service 
connection for a heart disorder in September 1994.  At that 
time, the evidence of record showed that the veteran had 
suffered a second heart attack in March 1993.  

In an April 1995 decision, the RO confirmed the prior denial 
of service connection for a heart disability based on a 
finding that there was no evidence of that condition while on 
active duty or within any applicable presumptive period 
following discharge from service.  In addition, it was noted 
that there was no evidence of beriberi disease or localized 
edema while on active duty which would allow service 
connection for a heart condition under current POW 
legislation.  The veteran was provided notice of his 
procedural and appellate rights; however he did not perfect 
his appeal.  

In October 1998, the veteran attempted to reopen a claim of 
service connection for a heart disorder.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
the April 1995 RO decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the 
April 1995 determination of the RO included private medical 
records showing treatment for the veteran's current heart 
condition in 1998 and 1999.  The veteran also submitted 
medical text evidence in an attempt to show a correlation 
between the veteran's POW status, beriberi and heart disease.  

The veteran also testified at a hearing before a Hearing 
Officer at the RO.  The veteran testified at that time that 
he was held captive as a POW for 22 months during World War 
II when he lost nearly 30 pounds.  The veteran testified that 
he did not have heart symptoms during service or suffer his 
first heart attack until he was 58 years old.  

The Board finds that, assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a heart disorder, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); see Robinette 
v. Brown, 8 Vet. App. 69 (1995); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999).  The Board has determined that new and 
material evidence has in fact been presented.  Therefore, the 
second and third steps need to be undertaken as follows.  The 
second step requires that the RO must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Thus, upon remand, the RO must apply Elkins.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has current heart disability due 
to his POW status or other disease or 
injury which was incurred in or 
aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all recent VA 
clinical records documenting treatment 
rendered the veteran for his current 
heart disability, not already in the 
claims file.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a heart disorder has been 
submitted.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on evidentiary record in its 
entirety.  All indicated development 
should be undertaken.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



